                     Case 5:19-mj-00673-STE
 AO 106(Rev.04/10) Application for a Search Warrant             Document 1 Filed 12/17/19 Page 1 of 12


                                      United States District Court                                               FILED
                                                                                                                     DEC 17 21119
                                                    Western District of Oklahoma


              In the Matter ofthe Search of                            ^
         (Briefly describe the property to be searched                )
          or identify the person by name and address)                  ^        Case No M-19-tns•STE
   Premises known as 1812 Northeast 36th Street, Lawton, )
    Oklahoma, the surrounding curtilage, and any vehicles,            )
                garages, and outbuildings thereon                     I

                                            APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A.

located in the             Western                District of          Oklahoma              ,there is now concealed (identify the
person or describe the property to be seized)'.
 See Attachment B.



          The basis for the search under Fed. R. Grim. P. 41(c)is (check one or more)'.
                sfevidence of a crime;
                sf contraband, fruits of crime, or other items illegally possessed;
                sTproperty designed for use,intended for use, or used in committing a crime;
                 □ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of;

             Code Sections                                                      Offense Description
       18 U.S.C. § 922(g)(3)                                      User of illegal controlled substance in possession of
                                                                  firearms, ammunition, and destructive device


            The application is based on these facts:
        See attached Affidavit of ATF Special Agent Brenden Taylor, which is incorporated by reference herein.


                ContLQued on die attached sheet.

            □ Delayed notice of                   days (give exact ending date if more than 30 days:                   ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                            Applicant's signature

                                                                                   BRENDEN TAYLOR, Special Agent
                                                                                            Printed name and title

Sworn to before me and signed in my presence.



                       '     1                                                               Judge's signature

City and state: OKk.O'l^f, GIC                                        _          SHONT. ERWIN, U.S. Magistrate Judge
                                                                                           Printed name and title
           Case 5:19-mj-00673-STE Document 1 Filed 12/17/19 Page 2 of 12




                     IN THE UNITED STATES DISTRICT COURT
                     FOR WESTERN DISTPHCT OF OKLAHOMA


 IN THE MATTER OF THE SEARCH OF
 PREMISES KNOWN AS 1812 NORTHEAST
                                                      Case No.
 36TH STREET,LAWTON,OKLAHOMA,THE
 SURROUNDING CURTILAGE,AND ANY
 VEHICLES, GARAGES,AND
 OUTBUILDINGS THEREON


                            AFFIDAVIT IN SUPPORT OF
                  AN APPLICATION FOR A SEARCH WARRANT


      I, Brenden Taylor, a Special Agent with the Bureau of Alcohol, Tobacco, Firearms

and Explosives(ATF), Oklahoma City, being duly sworn, depose and state as follows:



                  INTRODUCTION AND AGENT BACKGROUND


      1.      I make this affidavit in support of an application for a search warrant under

Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for firearms,

ammunition, explosives and explosives manufacturing materials, and illegal narcotics,

which are located at the residence of Raymond RICHARDSON, 1812 Northeast 36th

Street, Lawton, Oklahoma (hereinafter SUBJECT RESIDENCE), which is within the

Western District of Oklahoma and is more fully described in Exhibit A. The SUBJECT

RESIDENCE is owned by RICHARDSON, and his estranged wife, who no longer

resides there. I am requesting that the warrant permit a search for and seizure of the

evidence listed in Attachment B.


      2.      I am a Special Agent with the ATF, and have been since November 2015.1

have been assigned to Oklahoma City Field Office since June, 2016. Prior to being


                                             1
            Case 5:19-mj-00673-STE Document 1 Filed 12/17/19 Page 3 of 12




employed by the ATF, I served as a police officer for two years each in Columbia,

Missouri, and Norfolk, Virginia, and as an Air Marshal for seven years in the Federal Air

Marshal Service. I am a graduate of the Federal Law Enforcement Training Center and

have participated in a variety of investigations, including investigations of individuals

involved in firearms possession and drug activity.

       3.      As a Special Agent, I am authorized to investigate violations of the laws of

the United States and to execute warrants issued under the authority ofthe United States.

       4.      I am investigating the activities ofRaymond RICHARDSON for violations

of Title 18, United States Code, Section 922(g)(3)(user of illegal controlled substance in

possession offirearms, ammunition, and destructive device).

       5.      This Affidavit is being submitted for the limited purpose ofsecuring a search

warrant. I have not included each and every fact known to me regarding this investigation.

I have set forth only the facts that I believe are necessary to establish probable cause to

support the issuance of a search warrant. The information contained in this Affidavit is

based upon my personal knowledge and observation, my training and experience,

conversations with other law enforcement officers and witnesses, and review ofdocuments

and records.


                        BACKGROUND OF INVESTIGATION


      6.       At approximately 3:51 pm on December 13, 2019, RICHARDSON

approached the Scott Gate at 4995 Ft. Sill Boulevard, at Ft. Sill Army Base, while driving

a blue Chevrolet Silverado, OK license GT4974. When RICHARDSON stopped at the

gate, he tried to shake the gate guard's hand and said, "I know you and I am a racer and
         Case 5:19-mj-00673-STE Document 1 Filed 12/17/19 Page 4 of 12




can make you money." RICHARDSON told the gate guard,"I retired from the Army last

year." RICHARDSON handed the gate guard a cell phone and told the guard he was on

Facebook Live. RICHARDSON put the truck in park, put his feet on the dashboard, and

said,"I'm not going anywhere, and I have eighty billion dollars of Justin Bieber's money."

The gate guard asked RICHARDSON for his ID. RICHARDSON said he did not have

ID. The gate guard told RICHARDSON to turn the truck around. RICHARDSON

replied, "This is not my truck, I'm stoned, and I'm not going anywhere but base to get

cigarettes."   The gate guard again told RICHARDSON to turn the truck around.

RICHARDSON replied,"I'm getting on base, you are going to have to shoot me for me

not to get on." RICHARDSON pointed his phone at another gate guard and said, "Tell

him I'm real." RICHARDSON put the truck in gear and said, "Call the cops. I'm not

going anywhere." RICHARDSON then drove the truck through the gate onto Ft. Sill

without authorization. Marked Military Police (MP) vehicles pursued RICHARDSON

attempting to stop him. After a brief chase, RICHARDSON stopped the vehicle, but

refused to exit it. MP's then had to extract RICHARDSON from the vehicle and fought

with him to get him in handcuffs. While this was occurring, RICHARDSON made

statements about using Facebook Live, and also made threats towards officers yelling "I'm

going to kill you when I get back in my truck", and yelling for his dog to attack the MP's.

RICHARDSON was taken into custody, and booked into the Comanche County Jail on

charges of threatening a federal officer, eluding a peace officer, assaulting resisting or

impeding an officer, unlawful entry onto a military reservation, and operating a vehicle

without a driver's license in his possession.
             Case 5:19-mj-00673-STE Document 1 Filed 12/17/19 Page 5 of 12




        7.      Law enforcement learned that earlier on December 13, 2019, at

approximately 1:30 pm, Joshua D. Miller visited RICHARDSON at the SUBJECT

RESIDENCE in order to discuss RICHARDSON purchasing his blue 2003 Chevrolet

Silverado, OK registration GT4974.^ Miller met RICHARDSON through Facebook.

While in the SUBJECT RESIDENCE, Miller observed RICHARDSON smoking

marijuana, and described RICHARDSON as being very high. While in the SUBJECT

RESIDENCE,Miller also observed several firearms, to include an AR-15/M4 style rifle,

a .45 caliber pistol, a bolt action rifle, and a shotgun. Miller described the AR-15 and the

.45 caliber pistol as being in "condition amber",which is a phrase used to describe a firearm

that is loaded with the safety engaged. Miller stated that the AR-15 was on the kitchen

counter, but at times RICHARDSON would carry it around on a sling. Miller also stated

that he observed two or three ammunition cans worth of 5.56 x 45mm, .45 AGP and

shotgun ammunition in the SUBJECT RESIDENCE.

        8.      While in the SUBJECT RESIDENCE, Miller stated that he also observed

a container holding a mixture of gray powder and pellets.              When Miller asked

RICHARDSON about the mixture, RICHARDSON stated that it was ammonium nitrate

mixed with aluminum powder. I know from my training and experience that ammonium

nitrate and aluminum powder are ingredients for an explosive substance called ammonal.

RICHARDSON told Miller that he was making his own Tannerite and that he wanted to



^       Miller is a Specialist(SPG)in the United States Army. He is assigned to the 902D
Military Police (MP) Detachment at Fort Sill, Oklahoma. However, his meeting with
RIGHARDSON was not related to his official duties and occurred while Miller was off-
duty.
         Case 5:19-mj-00673-STE Document 1 Filed 12/17/19 Page 6 of 12




blow stuff up. I know that Tannerite is the commercial name of product shipped and sold

as two unmixed ingredients that the user must mix together to form an explosive substance.

       9.     Following RICHARDSON'S arrest, on-duty MP's notified Miller that his.

truck had been involved in the incident. After retrieving the truck, Miller checked

RICHARDSON'S Facebook account and observed a video taken while RICHARDSON


approached and interacted with the gate guards. Miller described the video to me, as

RICHARDSON'S privacy settings only allow friends to view his recent videos. In the

video, RICHARDSON states that he is going onto Fort Sill to buy cigarettes.

RICHARDSON states that he does not have his wallet, but "I own this town so they'll let

me in." The video shows RICHARDSON telling the gate guards that he will pay them to

let him on base, and then drives through the gate.

       10.    Based on my training and experience as an ATF Firearms Interstate Nexus

Expert, it is my opinion that the aforementioned firearms and ammunition observed by

Miller in the SUBJECT RESIDENCE were not manufactured in the state of Oklahoma,

and therefore crossed state lines, thereby affecting interstate commerce.

       11.    After RICHARDSON'S arrest, MPs gave his property, including cellphone

and dog, to RICHARDSON'S son who recently has been staying at the SUBJECT

RESIDENCE.


       12.    Based upon my training and experience,I am aware that individuals involved

in illegal narcotics often use cell phones to maintain contact with other co-conspirators,

including suppliers, transporters, distributors, and purchasers ofillegal narcotics. Such cell

phones commonly contain electronically stored information which constitutes evidence.
         Case 5:19-mj-00673-STE Document 1 Filed 12/17/19 Page 7 of 12




fruits, and instrumentalities of drug trafficking offenses including, but not limited to, the

phone directory and/or contacts list, calendar, text messages, e-mail messages, call logs,

photographs, and videos.

        COMPUTERS,ELECTRONIC STORAGE.AND FORENSIC ANALYSIS


       13.    As described above and in Attachment B,this application seeks permission

to search for records that might be found in the SUBJECT RESIDENCE, in whatever

form they are found. One form in which the records might be found is data stored on a

computer's hard drive or other storage media. Thus, the warrant applied for would

authorize the seizure of electronic storage media or, potentially, the copying of

electronically stored information, all under Rule 41(e)(2)(B).


       14.    Probable cause. I submit that if a computer or storage medium is found on

the SUBJECT RESIDENCE, there is probable cause to believe those records will be

stored on that computer or storage medium,for at least the following reasons:


       a. Based on my knowledge,training, and experience,I know that computer files or

remnants of such files can be recovered months or even years after they have been

downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic files

downloaded to a storage medium can be stored for years at little or no cost. Even when

files have been deleted, they can be recovered months or years later using forensic tools.

This is so because when a person "deletes" a file on a computer, the data contained in the

file does not actually disappear; rather, that data remains on the storage medium until it is

overwritten by new data.
         Case 5:19-mj-00673-STE Document 1 Filed 12/17/19 Page 8 of 12




       b. Therefore, deleted files, or remnants of deleted files, may reside in free space or

slack space—^that is, in space on the storage medium that is not currently being used by an

active file—for long periods oftime before they are overwritten. In addition, a computer's

operating system may also keep a record of deleted data in a "swap" or "recovery" file.


       c. Wholly apart from user-generated files, computer storage media—in particular,

computers' internal hard drives—contain electronic evidence of how a computer has been

used, what it has been used for, and who has used it. To give a few examples,this forensic

evidence can take the form of operating system configurations, artifacts from operating

system or application operation, file system data structures, and virtual memory "swap" or

paging files. Computer users typically do not erase or delete this evidence, because special

software is typically required for that task. However, it is technically possible to delete

this information.



       d. Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or "cache."
        Case 5:19-mj-00673-STE Document 1 Filed 12/17/19 Page 9 of 12




                                    CONCLUSION


      15.   Based on the above information, there is probable cause to believe that

violation of 18 U.S.C. § 922(g)(3) have occurred, and that evidence, fruits, and

instrumentalities ofthese offenses are located at the SUBJECT RESIDENCE. Therefore,

I respectfully request that this Court issue a search warrant for the SUBJECT

RESIDENCE,described in Attachment A, authorizing the seizure ofthe items described

in Attachment B.




                                      BRENDEN TAYLOR
                                     Special Agent
                                     Bureau of Alcohol, Tobacco, Firearms, and
                                     Explosives


   SUBSCRIBED AND SWORN to before me on this             day of December, 2019




                                     SHON T. ERWIN
                                      United States Magistrate Judge
         Case 5:19-mj-00673-STE Document 1 Filed 12/17/19 Page 10 of 12




                                    ATTACHMENT A



                 DESCRIPTION OF PROPERTY TO BE SEARCHED


The SUBJECT RESIDENCE is a residence located at 1812 Northeast 36th Street, Lawton,
Comanche County, Oklahoma 73507. It is described as a two story, single-family house that
is reddish brown in color, with tan siding on the second floor and tan garage doors. The
residence faces east and is located at the comer of Northeast Richmond Street and Northeast
36^ Street. There is a white fifth wheel travel trailer; a white Nissan Altima, OK registration
DGA-246; and a black GMC Sierra, OK registration 4DV357 parked in the driveway. All
vehicles are registered to RICHARDSON and are to be searched if present on the property.
     Case 5:19-mj-00673-STE Document 1 Filed 12/17/19 Page 11 of 12




                                ATTACHMENT B



 DESCRIPTION OF EVIDENCE TO BE SEARCHED FOR AND SEIZED



1. Any firearms, firearms components, or firearms accessories;

2. Any firearms ammunition;

3. Explosive filler material to include, but not limited to:

          Powders (I.E. Black powder, smokeless powder, pyrodex, or flashpowder),

          match heads, commercially manufactured high explosive materials, (I.E.,

          Dynamites, slurries, emulsions), mixed or unmixed chemical powders,

          substances or liquid chemicals that can be combined to produce an explosive

          material;

4. Literature pertaining to the assembly, manufacture and functioning of explosive

   devices or materials, including, but not limited to:

          Books, pamphlets, drawings, sketches, diagrams, photographs, photocopies,

          computer generated or computer stored information of same;

5. Receipts, wire transfer receipts, bank checks, bank account statements, literature,

   address books, phone lists, phone books or other notes containing associates,

   contacts or sources of supply, diaries, documents and cancelled checks related to

   the acquisition, disposition, receipt, storage, purchase and or sales of explosives,

   componentry, tools, chemicals/powders, firearms, and ammimition;
     Case 5:19-mj-00673-STE Document 1 Filed 12/17/19 Page 12 of 12




6. Any items likely to be contaminated or show traces of any chemical or explosive

   materials, including but not limited to rugs, cushions, vacuum cleaner bags and

   attachments;

7. Any controlled substances, including but not limited to marijuana, and any

   chemicals and/or equipment used for manufacturing, packaging, weighing, cutting,

   testing, distributing and identifying controlled substances;

8. Cellular telephones belonging to RICHARDSON;

9. Computers, laptops, tablets, and other items containing digital storage belonging to

   RICHARDSON;and

10.Indicia ofresidency of the premises or of any firearms or explosives, including but

   not limited to:


          Correspondence, lease agreements, deeds, invoices, tax records, sales

          records, receipts, identification documents, photographs, and/or any item

          bearing the name or image of any person or the image of any firearm or

          contraband.
